PER CURIAM.
This is a proceeding for review of a ballot title furnished by the Attorney General for a proposed constitutional amendment. The principal purpose of the measure is the acquisition by the state of those ocean beach lands lying below the natural vegetation line which are not in public ownership. It provides for the issuance of general obligation bonds supported by a four-year, one-eent increase in the gasoline tax to raise funds for their purchase by condemnation or otherwise. The ballot title as drawn by the Attorney General is as follows:
“BOND ISSUE TO ACQUIRE OCEAN BEACHES
“PURPOSE: Constitutional amendment confirming existing public rights to ocean beaches and accesses. Authorizes state acquisition of privately-owned beaches bordering Pacific Ocean from extreme low tide to natural vegetation line, and accesses. Authorizes $80 million state general obligation bonds for acquisition. Prohibits construction of highways on beaches and ocean sand spits. Imposes for four years one cent per gallon tax on fuel for private passenger motor vehicles to retire bonds.”
Petitioner attacks both the caption and the abbreviated statement. We believe both to be entirely adequate with one exception. The abbreviated statement does not demonstrate that the 30 million dollar limitation is only upon the amount of bonds outstanding at any one time and is not a limitation upon the total *64amount of bonds that can be issued-.' Because the full statutory complement of 75 words was not exhausted this can be' indicated by' the use of additional words and without serious revision. The sentence within the abbreviated statement which reads as follows: “* * * Authorizes $30 million state general obligation bonds for acquisition. * * *” is revised to read “* * * Authorizes at any one time not to exceed $30,000,000 state general obligation bonds for acquisition. * * *”
As revised the ballot title is certified by this court to the Secretary of State.